 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:15-cr-00165 DAD-BAM

12                                Plaintiff,             STIPULATION TO MODIFY BRIEFING
                                                         SCHEDULE IN ADVANCE OF JULY 29, 2019
13                                                       HEARING ON PRE-TRIAL MOTIONS; ORDER

14                          v.
                                                         Ctrm: 5
15
                                                         Hon. Dale A. Drozd
16   SCOTT ALLEN PIERACCI,

17                                Defendant.

18
19

20          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
21 United States Attorney Brian W. Enos, counsel for the government, and Michael W. Berdinella, counsel

22 for Defendant Scott Allen Pieracci (“defendant”), that this action’s briefing schedule in advance of the

23 July 29, 2019 hearing on pretrial motions be modified as set forth below. The parties also ask the court

24 to endorse this stipulation by way of formal order.

25          The parties do not seek to modify the July 29, 2019 hearing date. The parties likewise do not
26 seek any modification to this case’s time exclusion calculations, in that time has already been ordered

27 excluded through the November 5, 2019 trial date. Doc. 47.

28                                                       1
 1 Filing                          Current Deadline                      Modified Deadline

 2 Pretrial Motions                June 10, 2017                         June 17, 2019

 3 Opposition Briefs               July 1, 2019                          July 8, 2019

 4 Reply Briefs                    July 15, 2019                         No change

 5 Hearing                         July 29, 2019                         No change

 6          The parties base this stipulation on good cause. To explain, after the parties agreed to the above

 7 briefing schedule, the need arose for counsel for the government to attend training at the National

 8 Advocacy Center in Columbia, South Carolina from June 4-7, 2019. In addition, this course was not
 9 advertised until several months after the above deadlines were set.

10          For the above stated reasons, the stipulated modifications to the above briefing schedule will

11 enable the parties to timely file pretrial motions while likewise keeping the hearing date regarding the

12 same. It will therefore conserve time and resources both for the parties and the court.

13                                                 McGREGOR W. SCOTT
                                                   United States Attorney
14
     Dated: June 2, 2019                           By: /s/ Brian W. Enos
15                                                 Brian W. Enos
                                                   Assistant U.S. Attorney
16
                                                   (As auth. 6/3/19)
17
     Dated: June 3, 2019                            /s/ Michael W. Berdinella
18                                                 Michael W. Berdinella, Esq.
                                                   Attorney for Defendant
19

20                                                    ORDER

21          By stipulation of the parties, Pretrial Motions are to be filed by June 17, 2019; Opposition Briefs

22 due by July 8, 2019; Reply Briefs due by July 15, 2019 and the Hearing on the motions remains set

23 August 5, 2019 at 10:00 AM in Courtroom 5 before District Judge Dale A. Drozd.

24
     IT IS SO ORDERED.
25
26
        Dated:     June 3, 2019
                                                        UNITED STATES DISTRICT JUDGE
27

28                                                         2
